But
THE COURT
(THRUSTON, Circuit Judge, doubting)
refused now, at the trial court, when the cause is called for trial on the issue of nul tiel record, to permit the plea to be filed, unless the defendant will make oath of the fact that the plaintiff is not administrator, considering it only a temporary bar; and CRANCH, Chief Judge, doubting whether the plaintiff is bound to have his letters of administration in court at this term to give oyer so long after pro-ferí, and when the only issue he came prepared to try, was nul tiel record.